Citation Nr: 1643854	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-09 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to April 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs Regional Office (RO).  In September 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.  

This matter was previously before the Board in February 2016, when it was remanded for additional development.  Also remanded by the Board in February 2016 was the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  However, in an August 2016 rating decision, service connection for anxiety disorder was granted, effective the date of the Veteran's claim to reopen the claim of entitlement to service connection for PTSD.  As this constitutes a full grant of the benefits sought on appeal, that issue is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Hypertension did not originate in service, was not present to a compensable degree within one year of separation from active service, and is not otherwise etiologically related to service.






CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided adequate notice in response to his claim.  The record shows that he was mailed a letter in March 2012 advising him of what the evidence must show and of his, and VA's, respective duties in obtaining evidence.  The March 2012 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.  

The Veteran has been afforded adequate assistance in response to his claim. His service treatment records are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.



Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of that service, hypertension shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic, and not acute and transitory.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a) (e.g., hypertension), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his hypertension had its onset during active service and that it has continued since. 

A review of the Veteran's service treatment records shows that at his April 1975 separation examination, the Veteran was noted to have elevated blood pressure, with a reading of 160 over 106.  The Veteran returned on two additional days for follow-up readings, which were 142 over 80 and 134 over 84.  There was no indication from the examination report that the Veteran had an in-service diagnosis of hypertension or took medication for such a diagnosis.  Further, the Veteran's heart and vascular systems were both noted to be clinically normal at the time of his separation examination.  

Post-service VA outpatient treatment records show that when the Veteran began receiving care at the VA medical center, in the fall of 2000, he did not have a diagnosis of hypertension.  The VA outpatient treatment records show that he was first started on hypertension medications in 2002 and in March 2003 his records note a diagnosis of essential hypertension.  He has continued to receive treatment for hypertension since that time. 

At a January 2008 VA examination, it was noted that while the Veteran had an isolated elevated blood pressure on his separation physical in 1975, there was no established hypertension diagnosis at that time.  Further, post-military treatment records showed that there was no diagnosis of hypertension until 2002.  Therefore, the examiner opined that it was less likely than not that the Veteran's hypertension was related to his active service.  

On July 2016 VA examination, the examiner acknowledged that the Veteran was noted to have elevated blood pressure on his separation physical, but noted that when the Veteran initiated care at the VA medical center, nearly 30 years after separation, his blood pressure was mostly normal.  After examination and review of the record, the examiner opined that it was less likely than not that the Veteran's current hypertension was related to the elevated blood pressure readings documented during active service and explained that if the Veteran had developed a chronic hypertension disability that began during active service, starting with the April 1975 elevated blood pressure readings, his blood pressure would not have been normal when he started receiving care at the VA medical center in 2000 and 2001.  

The January 2008 VA examination and opinion report and the July 2016 VA examination and opinion report are adequate, when read in conjunction with one another, as the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, while the Veteran is competent to report about what happened in service and observable symptomatology, he is not competent to link his current diagnosis of hypertension to his active service.  Opinions and findings of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is particularly true given that hypertension is an insidious disease process typically detected through monitoring with medical equipment; the Veteran does not contend that he monitored his blood pressure with any regularity starting from his discharge.  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Also, as discussed above, there is no indication from the record that the Veteran was diagnosed with hypertension or that hypertension was shown within one year of separation from active service, and so presumptive service connection is not applicable.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Accordingly, the Board finds that the preponderance of the evidence is against the claim on appeal and that entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


